ORDER
ROBERT N. CLINTON, Associate Justice.
This matter is before the Court on the Plaintiffs’ Second Motion to Vacate Order and Writ of Mandamus (Motion). Noting that the Hopi Tribal Council has duly confirmed Judge Trujillo as Chief Judge of the Hopi Tribal Court, the Motion seeks to have this Court vacate its Order and Writ of Mandamus entered on May 5, 2010. Defendants responded, agreeing that the appointment of Chief Judge Trujillo renders the stay entered by that order no longer necessary, but objecting to the complete vacation of that Order and Writ of Mandamus as it contains other rulings that, in the judgment of the Defendants, are important to the case.
In its May 5, 2010 Order and Mandamus, this Court stated that “this Court orders the parties to stay any and all *367further proceedings in this matter until a Chief Judge is duly appointed who can either decide the case or assign the matter to an appropriate judge.” That Order was expressly time limited by the phrase “until a Chief Judge is duly appointed who can either decide the case or assign the matter to an appropriate judge.” Since all parties appear agreed that the appointment and confirmation of Chief Judge Trujillo fulfills that express condition, this Court understands that this act of its own force automatically lifted the time limited stay previously entered by this Court in its May 5, 2010 Order and Writ of Mandamus. For this reason, this Court has determined that it is unnecessary and improper for it to take any further action in this matter at this time. It therefore denies Plaintiffs’ Second Motion to Vacate Order and Writ of Mandamus in its entirely.
IT IS SO ORDERED.